Citation Nr: 9936277
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 95-18 407               DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for decreased visual acuity.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to February
1959.

This matter came to the Board of Veterans' Appeals (Board) from a
November 1994 decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia, which denied the claim
of entitlement to service connection for decreased visual acuity.
VA received the veteran's notice of disagreement in April 1995. A
statement of the case was issued in May 1995, and his substantive
appeal was received in June 1995. In January 1997, the Board
remanded the case in view of the veteran's request for a personal
hearing. In April 1997, the veteran testified at his personal
hearing. In February 1998, the Board remanded thin; case for
additional development.

REMAND

The February 1998 remand asked for an examination and opinion as to
the following questions:

(a) whether it is at least as likely as not that the veteran's
current eye disability is related to the eye disability noted in
service, and if so,

(b) whether it is at least as likely as not that the disability
noted in service increased in severity during service, and if so,

(c) whether there is clear and unmistakable evidence, which may
include medical facts and principles, that such increase was due to
the natural progress of the condition.

2 -

The January 1999 VA examination resulted in an opinion, as to (a),
that "this veteran had a macular dysfunction since childhood[;]"
and as to (b), that "there was some deterioration of his acuity
which occurred during his dates of service[.]" Therefore, the
status of the record thus far is that the veteran's disability
existed prior to service and increased during service. The
examination was returned to the examiner for an addendum, to
address (c); or, as the examiner reported, "whether the
deterioration represented a natural progression of the disease." In
the April 1999 addendum, the question was not answered.

A remand by the Court or the Board confers on the veteran or other
claimant, as a matter of law, the right to compliance with the
remand orders, as well as a concomitant duty on the part of VA to
ensure compliance with the terms of the remand. Stegall v. West, 11
Vet. App. 268 (1998). Accordingly, the case must be remanded for
the following:

The claims folder should be returned to the January 1999 VA
examiner for an addendum answering (yes or no), in the doctor's
opinion, the following question: is there clear and unmistakable
evidence, which may include medical facts and principles, that the
increase: in service was due to the natural progress of the
condition?

After review by the RO, if the decision remains adverse to the
appellant, a supplemental statement of the case should be issued.
Thereafter, subject to cur-rent appellate procedures, the case
should be returned to the Board for further appellate
consideration,, if appropriate. The, appellant need take no further
action unless otherwise informed, but may submit additional
evidence and argument on the matter or matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate

- 3 -

action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

J. E. Day 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



